UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESTIN KYJUAN BELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00295-TDS-1)


Submitted:   January 30, 2017             Decided:   February 9, 2017


Before TRAXLER, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.        Robert Albert
Jamison Lang, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Destin Kyjuan Bell appeals the 14-month sentence and 22-

month term of supervised release imposed upon revocation of his

supervised release.         We affirm.       Bell pled guilty in 2011 to

possession of a firearm as a convicted felon and was sentenced

to 60 months’ imprisonment, followed by 3 years of supervised

release.    Bell began his term of supervised release in October

2015.   In March 2016, a warrant was issued for Bell’s arrest

based on a number of violations of conditions of supervision.

At the revocation hearing, Bell admitted the violations.                The

district    court   noted    that,   under    U.S.   Sentencing   Guidelines

Manual (USSG) § 7B1.4(a), Bell’s advisory range was 12 to 18

months, with a statutory maximum of 24 months, and a maximum

term of supervised release available was 36 months.                  At the

conclusion of the hearing, the court imposed a 14-month term of

imprisonment, followed by an additional term of 22 months of

supervised release.         Bell timely appealed.        His attorney has

filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), in which he asserts that there are no meritorious

grounds for appeal, but questions the reasonableness of Bell’s

sentence.     Although informed of his right to file a supplemental

informal brief, Bell has not done so.

     We review sentences imposed upon revocation of supervised

release to determine whether they “fall[] outside the statutory

                                      2
maximum” or are otherwise “plainly unreasonable.”                            United States

v.     Padgett,     788 F.3d 370,       373    (4th    Cir.     2015)     (internal

quotation marks omitted).                This court “first decide[s] whether

the sentence is unreasonable[,] . . . follow[ing] generally the

procedural        and     substantive       considerations            that     [the    court]

employ[s] in [its] review of original sentences.”                            United States

v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                               In analyzing a

revocation      sentence,       we    apply      “a    more    ‘deferential       appellate

posture     concerning          issues      of        fact    and     the     exercise       of

discretion’        than      reasonableness              review       for      [G]uidelines

sentences.”        United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007)     (internal      quotation          marks     omitted).        “Only    if    a

revocation      sentence      is     unreasonable        must       [this    court]    assess

whether it is plainly so.”             Padgett, 788 F.3d at 373.

       A   revocation       sentence       is    procedurally        reasonable       if   the

district court considered the policy statements in Chapter Seven

of the Guidelines manual and the applicable 18 U.S.C. § 3553(a)

(2012) factors.           Crudup, 461 F.3d at 438–39; 18 U.S.C. § 3583(e)

(2012).         The     court      “must        consider      the     policy     statements

contained in Chapter 7, including the policy statement range, as

‘helpful assistance,’ and must also consider the applicable §

3553(a) factors.”            Moulden, 478 F.3d at 656; see also United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).



                                                3
      We have reviewed the record, including the transcript of

Bell’s     revocation     hearing,        and      find     that    the   district     court

appropriately considered the Chapter Seven policy statements and

the applicable range, as well as relevant factors set forth in

§ 3553(a).       Accordingly, we find that Bell’s 14-month sentence,

followed    by     22   months    of   supervised           release,      is   not   plainly

unreasonable.

      In    accordance     with     Anders,          we    have    reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.       We      therefore    affirm          Bell’s    sentence.         This    court

requires that counsel inform Bell, in writing, of the right to

petition    the     Supreme    Court      of       the    United    States     for   further

review.     If Bell requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move       in     this      court        for        leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Bell.

      We dispense with oral argument because the facts and legal

contentions       are   adequately        presented         in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                               4